Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
Note: The amendment of February 24th 2022 has been considered.
Claims 1, 5, 11, 12, 17-22, 26-33, 39, 40, 42-44, 46-48, 52-60 and 71 have been amended.
Claims 2-4, 6-10, 13-16, 23-25, 34-38, 41, 45, 49-51 and 61-70 have been cancelled.
Claims 1, 5, 11, 12, 17-22, 26-33, 39, 40, 42-44, 46-48, 52-60 and 71 are pending and examined in the current application.
Any rejections not recited below have been withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 

Claims 1, 5, 11, 12, 17-22, 26, 29-33, 39, 40, 42-44, 46-48, 52-60 and 71 are rejected under 35 U.S.C. 103(a) as being unpatentable over Arledge et al., (US 2010/0178369 A1) in view of NPL Jacobsen et al., “Oxidation in Fish Oil Enriched Mayonnaise: Ascorbic Acid and Low pH Increase Oxidative Deterioration” (from J. Agric Food Chem. 2001, 49, 3947-3956). Evidenced by NPL E. Gruger, “Fatty Acid Composition of Fish Oils” (from Environmental Science, available online on https://spo.nmfs.noaa.gov/sites/default/files/legacy-pdfs/CIRC276.pdf). 

Regarding claims 1, 5, 11, 12, 17-22, 26, 29-33, 39, 40, 42-44, 46-48, 52-60 and 71: Arledge discloses increasing the oxidative stability of fish oil, were the fish oil is extracted from fish, other marine animals or algae (see Arledge abstract; paragraphs [0009], [0011] and [0018]-[0020]). Arledge also discloses that the fish oil comprises 20wt%-70wt% EPA and/or 11wt%-70wt% DHA, and is stabilized by antioxidant mixture which provides a stabilized oil comprising at least one form of vitamin E, ascorbyl palmitate, rosemary extract and grapeseed oil, that is, 0.1wt%-0.2wt% mixed tocopherols, 0.02wt%-0.025wt% ascorbyl palmitate, 0.05wt%-0.1wt% rosemary extract, 10wt%-20wt% grape seed oil (see Arledge abstract; paragraphs [0008], [0016]-[0043]). Since the contents of LC-PUFAs, DHA and/or EPA, recited in claims 1, 40 and 55-60 overlap or lie inside the contents of LC-PUFAs, DHA Arledge, a prima facie case of obviousness exists (see MPEP §2144.05).
As to the presence of DPA and ARA recited in claims 1 and 71: Arledge discloses increasing the oxidative stability of fish oil, where the fish oil is known to comprise omega 3 PUFAs (see Arledge abstract; paragraphs [0002]-[0004], [0009], [0011] and [0018]-[0023]). Arledge only discusses EPA and DHA while acknowledging the presence of other omega 3 fatty acids in fish oil; However, given the fact fish oil is known to also comprise, DPA and ARA, among other omega-3 fatty acids (see Gruger Table 1, pages 11-13), the fish oil composition in Arledge meets the claimed limitations. 
As to the oil being essentially free of an ascorbic acid derivative as recited in claim 1: Arledge discloses the fish oil is stabilized by an antioxidant mixture which provides a stabilized oil comprising 0.1wt%-0.2wt% mixed tocopherols, 0.02wt%-0.025wt% ascorbyl palmitate, 0.05wt%-0.1wt% rosemary extract, 10wt%-20wt% grape seed oil (see Arledge abstract; paragraphs [0008], [0016]-[0043]); However, Jacobsen discloses that ascorbic acid increase oxidative deterioration of emulsified compositions comprising fish oil (e.g., mayonnaise) (see Jacobsen whole document) and that the ascorbyl palmitate increases iron free radicals when added to compositions comprising iron complexes (see Jacobsen page 3954, right column). Since the oil in Arledge comprises fish oil and since oil is known to be added to compositions comprising iron complexes (e.g., egg yolk in mayonnaise), it would have been obvious to a skilled artisan at the time the invention was made to modify Arledge and to eliminate the minute amount of ascorbyl palmitate 
In the alternative, Arledge discloses the fish oil is stabilized by an antioxidant mixture which provides a stabilized oil comprising a minute amount of ascorbyl palmitate (i.e., 0.02wt%-0.025wt% of ascorbyl palmitate) (see Arledge abstract; paragraphs [0008], [0016]-[0043]). Given the fact “essentially free” is not defined in the specification, the minute content of 0.02wt%-0.025wt% in Arledge, reads on “essentially free”. 
Moreover, Since the contents of the antioxidants (i.e., tocopherols, rosemary extract) recited in claims 1 and 46-48 overlap or lie inside the contents of the antioxidants in Arledge, a prima facie case of obviousness exists (see MPEP §2144.05).
As to the fishy aroma sensory values recited in claims 17, 18, 43 and 44; the peroxide value (i.e., POV) recited in claims 19, 52 and 53; the anisidine value (i.e., AnV) recited in claims 20 and 54; and rancimat value recited in claim 42: Arledge discloses increasing the oxidative stability of fish oil and masking the fishy odor (see Arledge abstract; paragraphs [0008], [0009], [0041]-[0043] and [0050]; examples; claims 7, 8, 13 and 14), but fails to disclose the fishy aroma sensory, Anv, POV and rancimat values of the stabilized oils; However, given the fact the fishy aroma sensory, Anv, POV and rancimat values measure the rancidity/oxidative stability of the oil, and since Arledge as modified by Jacobsen stabilizes the same oils using the same antioxidants at same or similar amounts as applicant in order to Arledge as modified by Jacobsen. As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).

Claims 27 and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Arledge in view of Jacobsen as applied to claims 1, 5, 11, 12, 17-22, 26, 29-33, 39, 40, 42-44, 46-48, 52-60 and 71 above, and further in view of Fichtali et al. (US 2007/0003686 A1).

Regarding claims 27 and 28: Arledge discloses increasing the oxidative stability of fish oil, were the fish oil is extracted from fish, other marine animals or algae (see Arledge abstract; paragraphs [0009], [0011] and [0018]-[0020]), but fails to disclose the algae Thraustochytrium and/or Schizochytrium; However, Fichtali discloses that extracting oil from Thraustochytrium and/or Schizochytrium is well known Fichtali abstract; paragraphs [0011], [0012], [0012], [0015], [0016], [0109], [0110] and [0121]). Accordingly, it would have been obvious to a skilled artisan to have modified Arledge and to have stabilize the oils extracted from Thraustochytrium and/or Schizochytrium, and thus arrive at the claimed limitations.

Response to Arguments
Applicant's arguments filed on February 24th 2022 have been fully considered but they are not persuasive.

Applicant argues on page 8 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Arledge discloses using an antioxidant mixture to stabilize the fish oil, wherein the antioxidant mixture comprises at least one form of vitamin E, ascorbyl palmitate, rosemary extract and grapeseed oil, but fails to disclose the oil is essentially free of ascorbic acid derivatives as recited in claim 1. The examiner respectfully disagrees.
While Arledge discloses stabilizing the fish oil composition with a mixture of known antioxidants, wherein the antioxidant mixture comprises at least one form of vitamin E, ascorbyl palmitate, rosemary extract and grapeseed oil, Jacobsen discloses that ascorbic acid increase oxidative deterioration of emulsified compositions comprising fish oil (e.g., mayonnaise) (see Jacobsen whole document) and that the ascorbyl palmitate increases iron free radicals when added to compositions comprising Jacobsen page 3954, right column). Since the oil in Arledge comprises fish oil and since oil is known to be added to compositions comprising iron complexes (e.g., egg yolk in mayonnaise), it would have been obvious to a skilled artisan at the time the invention was made to modify Arledge and to eliminate the minute amount of ascorbyl palmitate from the oil composition in order to reduce the oxidative deterioration and increased free iron radicals when using the oil in emulsified compositions (e.g., mayonnaise), and thus arrive at the claimed limitations.
In the alternative, Arledge discloses the fish oil is stabilized by an antioxidant mixture which provides a stabilized oil comprising a minute amount of ascorbyl palmitate (i.e., 0.02wt%-0.025wt% of ascorbyl palmitate) (see Arledge abstract; paragraphs [0008], [0016]-[0043]). Given the fact “essentially free” is not defined in the specification, the minute content of 0.02wt%-0.025wt% in Arledge, reads on “essentially free”.

Applicant argues on pages 8-9 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Arledge and the prior art on record does not disclose the presence of DPA and ARA in the fish oil as recited in the amended claims. The examiner respectfully disagrees.
As discussed above, given the fact fish oil is known to comprise ARA and DPA, among other omega-3 fatty acids, the fish oil in Arledge meets the claimed limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
/ASSAF ZILBERING/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792